DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (U.S. 2013/0270675; “Childs”) in view of Kang (U.S. 2009/0057828), Lee et al. (U.S. 2017/0162500 A1; “Lee”), and Park (U.S. 2017/0287997 A1).
Regarding claim 1, Childs discloses a method comprising:
Providing a substrate (110, Fig. 1) ([0014]);
Disposing a first dielectric layer (116, Fig. 1) over the substrate ([0015]);
Forming a conductive member (118, Fig. 1) surrounded by the first dielectric layer ([0015]);
Disposing a second dielectric layer (122, Fig. 1) over the first dielectric layer and the conductive member ([0016]);
Forming a capacitor (126, 128, 132, 130, Fig. 1) over the second dielectric layer ([0016]);
Disposing a second interlayer dielectric layer (136, Fig. 1) over the capacitor and the second dielectric layer ([0018]);
Forming a conductive via (140, Fig. 1) extending through the second dielectric layer, the capacitor and the second interlayer dielectric layer ([0023]);
Forming a conductive pad (190, Fig. 1) over the conductive via and the second interlayer ([0025]);
Forming a conductive bump (192, Fig. 1) over the conductive pad (190, Fig. 1).
Yet, Childs does not disclose:
Providing a first interlayer dielectric (ILD) over the substrate;
Forming a patterned third dielectric layer on (as in “on top of”) the second interlayer dielectric layer and surrounding the conductive pad; and
Wherein the second interlayer dielectric layer includes an oxide layer, and a nitride layer on the oxide layer.
Regarding (a), Kang discloses providing an interlayer dielectric (ILD) over the substrate ([0016]).  This has the advantage of allowing for formation of additional metallization layers.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Childs with providing an interlayer dielectric (ILD) over the substrate, as taught by Kang, so as to form additional metallization layers.
Regarding (b), Childs discloses forming a conductive pad (190, Fig. 1) but does not specifically disclose patterning a third dielectric layer on top of the second interlayer dielectric layer and surrounding the conductive pad.  However, Lee discloses forming a patterned [third] dielectric layer (80, Fig. 2) over a [second interlayer] dielectric layer and surrounding a conductive pad (70a, Fig. 1) ([0031]).  This has the advantage of protecting the conductive pad from short circuiting.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Childs with forming a patterned [third] dielectric layer over the second interlayer dielectric layer, as taught by Lee, so as to prevent short circuiting of the conductive pad.
Regarding (c), Childs discloses disposing a second interlayer dielectric layer (136, Fig. 1) over the capacitor ([0018]) but does not disclose it comprises an oxide layer and a nitride layer on the oxide layer.  However, Park discloses an interlayer dielectric layer comprising an oxide layer and a nitride layer on the oxide layer ([0040]).  Because both KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 2, Park discloses the nitride layer is formed on, and thus implicitly after, the oxide layer ([0040]).  Thus, disposing the oxide layer is prior to disposing the nitride layer. 
Regarding claim 3, Childs discloses the conductive pad (190, Fig. 1) is on top of and in contact with the second interlayer dielectric layer (136, Fig. 1) ([0025]).  Lee discloses the patterned third dielectric layer (80, Fig. 2) is on top of the second interlayer dielectric layer and contacting the conductive pad (70a, Fig. 1) ([0031]).  Park discloses the second interlayer dielectric layer comprises an upper portion comprising nitride ([0040]).  
Regarding claim 5, Park discloses the second interlayer dielectric layer comprises an oxide layer and a nitride layer on the oxide layer ([0040]).  Childs discloses the disposing of the second interlayer dielectric layer (136, Fig. 1) is performed after the formation of the capacitor (126, 128, 132, 130, Fig. 1) ([0018]).
Regarding claim 7, Park discloses the nitride layer includes silicon nitride ([0040]).
Regarding claim 8, Childs discloses forming a conductive via (140, Fig. 1) by removing a portion of the capacitor (126, 128, 132, 130, Fig. 1) and the second interlayer dielectric layer (136, Fig. 1) to form an opening surrounded by the capacitor and second 
Regarding claim 9, Childs discloses a portion of the conductive member (118, Fig. 1d) is exposed by the opening (Fig. 1d).
Regarding claim 10, Childs discloses the opening extends through the second dielectric layer (122, Fig. 1d).  
Regarding claim 11, Childs discloses the formation of the conductive via (140, Fig. 1) includes disposing a conductive material within the opening ([0024]).
Regarding claim 12, Childs discloses a [physical] barrier layer (139, Fig. 1d) is disposed conformal to the opening, between the conductive pad (190, Fig. 1) and the second interlayer dielectric layer (136, Fig. 1d), and on (as in “contacting”) the second interlayer dielectric layer ([0023]). Park discloses the [second interlayer] dielectric layer comprises an oxide layer and a nitride layer ([0040]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (U.S. 2013/0270675; “Childs”) as modified by Kang (U.S. 2009/0057828), Lee et al. (U.S. 2017/0162500 A1; “Lee”) and Park (U.S. 2017/0287997 A1) as applied to claim 1 above, and further in view of Ina et al. (U.S. 2008/0094530 A1; “Ina”).
Regarding claim 4, Childs, Kang, Lee and Park disclose a second interlayer dielectric layer (Childs: 136, Fig. 1; [0018]) which comprises an oxide layer and a nitride layer (Park: [0040]).  Yet, Childs, Kang, Lee and Park do not disclose the oxide layer and nitride layer are formed by chemical vapor deposition. However, Ina discloses an oxide layer and nitride layer are disposed by chemical vapor deposition (CVD) ([0105]).  This has the advantage of forming the layers with high purity.  Therefore, it would have been .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (U.S. 2013/0270675; “Childs”) as modified by Kang (U.S. 2009/0057828), Lee et al. (20170162500 A1; “Lee”) and Park (U.S. 2017/0287997 A1) as applied to claim 1 above, and further in view of Wu et al. (U.S. 2012/0181657 A1; “Wu”).
Regarding claim 6, Childs, Kang, Lee, and Park disclose an oxide layer (see claim 1 rejection) but do not disclose it includes USG.  However, Wu discloses an oxide layer including USG ([0013]).  This has the advantage of reducing parasitic capacitance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Childs, Kang, Lee, and Park with the oxide layer including USG, as taught by Wu, so as to reduce parasitic capacitance.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (U.S. 2013/0270675; “Childs”) in view of Park (U.S. 2017/0287997 A1) and Lee et al. (20170162500 A1; “Lee”).
Regarding claim 13, Childs discloses a method comprising:
Providing a substrate (110, Fig. 1) ([0014]);
Forming an intermetal dielectric (IMD) over the substrate and including a conductive member (118, Fig. 1) surrounded by a dielectric layer (116, Fig. 1) ([0015]);
Forming a capacitor (126, 128, 132, 130, Fig. 1) over IMD ([0016]);
Disposing an interlayer dielectric layer (136, Fig. 1) over and separated from the capacitor ([0018]);
Forming a conductive via (140, Fig. 1) extending through the capacitor and the third dielectric layer ([0023]);
Forming a conductive pad (190, Fig. 1) over the conductive via and the interlayer dielectric layer ([0025]).
Yet, Childs does not disclose
Disposing of the third dielectric layer includes disposing an oxide layer and a nitride layer over the capacitor;
Forming a patterned dielectric layer over the third dielectric layer and exposing the conductive pad.
Regarding (a), Childs discloses disposing an interlayer dielectric layer (136, Fig. 1) over and separated from the capacitor ([0018]) but does not disclose it comprises an oxide layer and nitride layer.  However, Park discloses an interlayer dielectric layer comprising an oxide layer and a nitride layer on the oxide layer ([0040]).  Because both Childs and Park teach methods of forming interlayer insulators, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the interlayer dielectric layer comprising an oxide layer and nitride layer on the oxide layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (b), Childs discloses forming a conductive pad (190, Fig. 1) but does not specifically disclose patterning a dielectric layer over the interlayer dielectric layer.  However, Lee discloses forming a patterned dielectric layer (80, Fig. 2) over a dielectric 
Regarding claim 16, Childs discloses the conductive via (140, Fig. 1) is coupled with the conductive member (118, Fig. 1).
Claim 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. 2009/0057828) in view of Park (U.S. 2017/0287997 A1).
Regarding claims 13-14, Kang discloses a method comprising:
Providing a substrate ([0016]);
Forming an intermetal dielectric (IMD) over the substrate and including a conductive member (120, Fig. 3A) surrounded by a dielectric layer (100, 110, Fig. 3A); 
Forming a capacitor (130, 140, 150, 160, 170, Fig. 3A) over the IMD;
Disposing an interlayer dielectric layer (200, Fig. 3E) over and separated from the capacitor;
Forming a conductive via (210, Fig. 3E) extending through the interlayer dielectric layer (200, Fig. 3E) and the capacitor (130, 140, 150, 160, 170, Fig. 3E); 
Forming a conductive pad (230, Fig. 3G) over the conductive via; and
Forming a patterned dielectric layer (240, Fig. 3H) on (as in “on top of”) the interlayer dielectric layer (200, Fig. 3H) and surrounding the conductive pad (230, Fig. 3H).
Yet, Kang does not disclose the interlayer dielectric comprises an oxide layer and a nitride layer.  However, Park discloses a dielectric layer comprising an oxide layer and a nitride layer on the oxide layer ([0040]).  Because both Kang and Park teach methods of forming interlayer insulators, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the interlayer dielectric layer comprising an oxide layer and nitride layer on the oxide layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 15, Kang discloses a barrier layer (220, Fig. 3H) is in contact with and disposed between the patterned dielectric layer (240, Fig. 3H) and the interlayer dielectric layer (200, Fig. 3H).  Park discloses the interlayer dielectric layer comprises a nitride layer ([0040]).
Regarding claim 17, Kang discloses the conductive via (210, Fig. 3G) is coupled with the conductive pad (230, Fig. 3G).
Regarding claim 18, Kang discloses a method comprising:
Providing a substrate ([0016]);
Forming an intermetal dielectric (IMD) over the substrate and including a conductive member (120, Fig. 3A) surrounded by a dielectric layer (100, 110, Fig. 3A); 
Forming a capacitor (130, 140, 150, 160, 170, Fig. 3A) over the IMD;
Disposing a first oxide layer (180, Fig. 3B) covering and contacting the capacitor ([0019]);
Disposing a first nitride layer (190, Fig. 3B) on the first oxide layer and over the capacitor ([0019]).
Forming a third dielectric layer (200, Fig. 3E) on the first nitride layer (190, Fig. 3E) and separated from the capacitor;
Forming a conductive via (210, Fig. 3E) extending through the capacitor (130, 140, 150, 160, 170, Fig. 3E), the first oxide layer (180, Fig. 3E), the first nitride layer (190, Fig. 3E), and third dielectric layer (200, Fig. 3E); 
Forming a conductive pad (230, Fig. 3G) over the conductive via and the third dielectric layer (200, Fig. 3G); and
Forming a patterned dielectric layer (220, Fig. 3F) on top of the third dielectric layer (200, Fig. 3F) and surrounding the conductive pad (230, Fig. 3G).
Yet, Kang does not disclose the third dielectric comprises an oxide layer and a nitride layer.  However, Park discloses a dielectric layer comprising an oxide layer and a nitride layer on the oxide layer ([0040]).  Because both Kang and Park teach methods of forming interlayer insulators, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the third dielectric layer comprising an oxide layer (“second oxide layer”) and nitride layer (“second nitride layer”) on the oxide layer.  KSR International Co. v. Teleflex Inc.
Regarding claim 19, Kang discloses the first nitride layer (190, Fig. 3B) is conformal to the first oxide layer (180, Fig. 3B) ([0019]).
Regarding claim 20, Kang discloses a third dielectric layer (200, Fig. 3E) and a patterned dielectric layer (220, Fig. 3F) on top of the third dielectric layer (200, Fig. 3F).   Park discloses the third dielectric layer comprises an oxide layer (“second oxide layer”) and a nitride layer (“second nitride layer”) on the oxide layer ([0040]).  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        3/9/22